DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	In claims 1-4 and 6, a drawing furnace is not positively recited in claim 1 and dependent claims 2-4 and 6, since it is in the preamble of claim 1.  Further, a furnace core tube is not positively recited in claims 1-6, since it is recited in functional language including the drawing furnace, which is not positively recited.
	In claim 1, lines 8 and 11, the Examiner interprets “the first gas outlet” as referencing “a predetermined first gas outlet in line 4 of claim 1.  
	In claim 1, lines 8 and 10, the Examiner interprets “the second gas inlet” as referencing “a predetermined second gas inlet in line 4 of claim 1.
	In claim 3, line 3, the Examiner interprets “the second gas outlet” as referencing “a predetermined second gas outlet” in line 6 of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, as stated in the claim interpretation above, claim 1 does not positively recite a drawing furnace or a furnace core tube.  Therefore, the recitation of an active step of inserting an optical fiber glass preform into the drawing furnace is indefinite, since a drawing furnace is not positively recited in the apparatus of claim 1.  The Examiner interprets, claim 6 should depend from claim 1, since the apparatus of claim 5 positively recites the drawing furnace.  
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Imoto et al. (US 4,101,300 – hereinafter Imoto).
Regarding claim 1, Imoto (Figs. 7a-10, and 15,  and Col. 8, line 44 to ) discloses a furnace gas supply apparatus configured to supply gas into a drawing furnace comprising:  a first flow channel (“gas conduit 11”) introducing gas from a predetermined gas inlet (opening of gas conduit 11 from gas supply) and to flow the gas from a predetermined first gas outlet toward a gas storage portion (“ring-shaped tube 10”) and a second flow channel (“holes 12” ) introducing gas stored in the gas storage portion from a predetermined second gas inlet (i.e. hole opening interior of gas storage portion) downwards toward a furnace core tube (“furnace tube 3”) (see arrow 14) through a second gas outlet (one end of holes 12 exterior of gas storage portion).  Imoto discloses the gas storage portion (“ring-shaped tube”) is provided between the first gas outlet (end of gas conduit 11) and the second gas inlet (end of holes 12 interior of ring shaped tube) and an opening position of the second gas inlet (corresponding to an end of one of the holes 12) at a position different from an opening position of the first gas outlet (end of gas conduit 11).  Alternatively, since Imoto fails to explicitly state “holes 12” provide for a second flow channel, predetermined second gas inlet, and predetermined second gas outlet, it would be obvious to a person having ordinary skill in the art, the wall of the ring shaped tube has a thickness, and the holes 12 of the ring shaped tube have a length equal to the thickness of the wall and this provides for a second flow channel, a predetermined gas inlet of the holes 12 from the interior of the ring-shaped tube and a predetermined outlet of the holes 12 for the gas to exit the ring-shaped tube.  
Regarding claim 3, as discussed in the rejection of claim 1 above, Imoto (Figs. 7a-10) provides for holes 12 as a second flow channel.  Imoto discloses the second gas outlet (other end of holes 12) along a circumferential direction of a furnace core tube.  Imoto (Col. 3, lines 2-8) further discloses the apertures on the inner peripheral side of the ring-shaped pipe may be replaced with slits.  Therefore, it would be obvious to a person having ordinary skill in the art, the second gas outlet “holes 12” may be formed by a plurality of slits along a circumferential direction of the furnace core tube.  
Regarding claim 5, in addition to the rejection of claim 1 above, Imoto (Embodiments 1 and 2) further discloses a furnace tube 3 and a heating means, this provides for the claimed drawing furnace into which an optical fiber glass preform is inserted.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imoto et al. (US 4,101,300 – hereinafter Imoto).
Regarding claim 6, in addition to the rejection of claims 1 and 5 above, Imoto (Col. 3, lines 50-67, Fig. 10, Col. 7, lines 3-4, Col. 1, lines 5-13) further discloses inserting an optical fiber preform, such as a quartz glass) preform into the ring and furnace core tube and heating the glass preform in furnace to be drawn.   While Imoto fails to specifically state the heating of the optical fiber preform for drawing into an optical fiber includes melting, it would be obvious to person having ordinary skill in the art, in order to draw fiber from the glass preform by drawing, there is heating and melting of the optical fiber glass preform in the drawing furnace, as claimed.  
Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bae et al. (US 2004/0050112 – hereinafter Bae).
Regarding claim 1, Bae (Figs. 1 and 2, [0034],[0037] and annotated Fig. 2 below) discloses a furnace gas supply apparatus configured to supply gas into a drawing furnace in a tangential direction comprising:  a first flow channel (“upper introduction port 40”) from a predetermined first gas inlet (entrance of introduction port 40) and to flow the gas from a predetermined first gas outlet (exit of 

    PNG
    media_image1.png
    489
    580
    media_image1.png
    Greyscale

Figure 1:  Annotated Fig. 2 of Bae


Bae further discloses the gas storage portion is provided between the first gas outlet and the second gas inlet in order to provide flow into spraying sleeve 32 and an opening position of the second gas inlet (inlet of nozzles 31) is provided at a position different from an opening position of the first gas outlet.  
Regarding claim 2, Bae (Fig. 2) discloses an outer member having the first flow channel, where the outer member surrounds the spraying sleeve (corresponding to an inner member) disposed inside the outer member and having the second flow channel (“nozzles 31”).
Regarding claim 5, in addition to the rejection of claim 1 above, Bae (Figs. 1 and 2 and [0032]) discloses a furnace and furnace body supplied with a heating unit for heating the preform so as to be drawn into an optical fiber.  Therefore, Bae provides for the furnace gas supply apparatus according to claim 1 and a drawing furnace into which an optical fiber glass preform is inserted.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2004/0050112 – hereinafter Bae).
	Regarding claim 6, in addition to the rejection of claims 1 and 5 above, Bae (Fig. 1, [0004] and abstract) further discloses optical fiber is manufactured by drawing a transparent glass-sintered material, called an optical fiber preform in a furnace at high temperature, and discloses a furnace for drawing an optical fiber and a heating unit installed in the body for receiving and melting the preform.  Therefore, based on the disclosure by Bae, it would be obvious to a person having ordinary skill in the art, the method of using the furnace gas supply apparatus according to claim 1, a method comprising inserting an optical fiber glass preform into the drawing furnace filled with the gas and drawing an optical fiber by heating and melting the optical fiber glass preform in the drawing furnace.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2004/0050112 – hereinafter Bae) as applied to claim 1 above, and further in view of Imoto et al. (US 4,101,300 – hereinafter Imoto).
Regarding claim 3, Bae (Figs. 1 and 2) discloses the second gas outlet includes a plurality of openings from a nozzle along a circumferential direction of the furnace core tube, but fails to disclose the plurality of nozzle openings as a plurality of slots or slits.  However, Imoto ((Figs. 7a-10, and 15 and Col. 3, lines 2-8) further discloses the apertures on the inner peripheral side of the ring-shaped pipe may be replaced with slits.  Therefore, based on the additional teachings of Imoto, it would be obvious to a person having ordinary skill in the art, the nozzle openings of Bae could be modified to slits, and still provide for gas flow in the apparatus of Bae.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2004/0050112 – hereinafter Bae) as applied to claim 1 above, and further in view of Fujikura Cable (JPS52-119546 U – hereinafter Fujikura).
Regarding claim 4, as discussed in the rejection of claim 1 above, Bae (Figs. 1 and 2) and ([0037]) discloses a flow of gas in the tangential direction.  Bae discloses a ring-shaped sleeve 32 to introduce the gas to the preform and furnace and a plurality of gas outlets as a second gas outlet, but fails to disclose the second gas outlet is formed by one continuous slit along the entire circumference of the furnace core tube.  However, Fujikura (Figs. 1 and 2 and pg. 2 of Machine Translation) discloses a similar ring-shaped furnace gas supply apparatus having a gas storage portion (“passage 10”)  similar to the gas storage portion of Bae and discloses an outlet 11 constituted by a gap (L) that is a channel.  The gap (L) provides for one continuous slit forming a channel along the entire circumference of a heating chamber 6.  Therefore, based on the additional teachings of Fujikura, it would be obvious to substitute an alternative second gas outlet as the second gas outlet of Bae, such as substituting the plurality of nozzles 31 with a gap, such as one continuous slit forming a channel, along the entire circumference of the core 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741